


Exhibit 10.32
[doverlogoblue.jpg]
Restricted Stock Unit Award






DATE:    February 12, 2015                    Date of Grant: 02/12/2015


TO:    «Name»                         xxxxx Restricted Stock Units



Your restricted stock unit award is subject to all the terms and provisions of
the Dover Corporation 2012 Equity and Cash Incentive Plan ("Plan"), which terms
and provisions are expressly incorporated into and made a part of the award as
if set forth in full herein. A copy of the Plan can be found on
www.dovercorporation.com/investorinformation.asp in the SEC Filings, Proxy
Filing on March 19, 2012 Appendix A.


In addition, your award is subject to the following:


1.
Restricted Stock Units are a bookkeeping entry on the books of Dover. No shares
of Dover common stock shall be issued to you in respect of the Restricted Stock
Unit Award until the restrictions have lapsed at the end of a Restricted Period.
Within 30 days following the end of the Restricted Period, Dover shall issue
shares of Common Stock in your name equal to the number of Restricted Stock
Units that have vested during the Restricted Period less applicable tax
withholding. In the event that your employment shall terminate prior to your
vesting in the Restricted Stock Units, the Restricted Stock Units shall be
forfeited.



2.
You shall vest in the Restricted Stock Unit Award, and all restrictions thereon
shall lapse, with respect to 33% of your Restricted Stock Units on the first
anniversary of the date of grant, with respect to 33% of your Restricted Stock
Units on the second anniversary of the date of grant, with respect to 34% of
your Restricted Stock Units on the third anniversary of the date of grant,
subject to the forfeiture provisions of the Plan. You must be an active employee
of Dover or an affiliate at the end of the Restricted Period in order for your
Restricted Shares to vest, with certain exceptions as provided in the Plan.



3.
During the Restricted Period you shall not have any rights of a stockholder or
the right to receive any dividends declared and other distributions paid with
respect to the Restricted Stock Units. Within 30 days after the end of the
Restricted Period you shall be paid all Dividend Equivalents with respect to the
Restricted Stock Units that have vested.



4.
You do not have any voting rights with respect to Restricted Stock Units.



5.
As a condition of receiving your Restricted Stock Unit Award, you agree to be
bound by the terms and conditions of the Dover Corporation Anti-hedging and
Anti-pledging Policy and by any Clawback Policy to be adopted by Dover, as such
policies may be in effect from time to time. The Anti-hedging and Anti-pledging
Policy prohibits hedging or pledging any Dover equity securities held by you or
certain designees, whether such Dover securities are, or have been, acquired
under the Plan, another compensation plan sponsored by Dover, or otherwise.
Please review the Anti-hedging and Anti-pledging Policy to make sure that you
are in compliance. You may obtain a copy of the current version of the
Anti-hedging, Anti-pledging, and any Clawback Policy to be adopted by Dover by
contacting the Benefits Department at 630-541-1540.



6.
For Non-US Employees, your Restricted Stock Unit Award is subject to the
conditions of the Addendum for Non-US Employees.



7.
Your award is not transferable by you other than by will or the laws of descent
and distribution and in accordance with the applicable terms and conditions of
the plan.



8.
Dover reserves the right to amend, modify, or terminate the Plan at any time in
their discretion without notice.



